Opinion issued April 14, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01029-CV
———————————
Sunil Kumar Tyagi and Sunny's Perfumes, Inc., Appellants
V.
Gope C.
Pagarani and BNP Imports, Inc., Appellees

 

 
On Appeal from the County Court at Law No. 4
Harris County, Texas

Trial Court Case No. 884326
 

MEMORANDUM OPINION
The parties
have jointly moved to dismiss the appeal. 
No opinion has issued. 
Accordingly, we grant the motion and we dismiss the
appeal.  Tex. R. App. P. 42.1(a)(1).
We overrule all other pending
motions as moot.  We direct the Clerk to
issue mandate within 10 days of the date of this opinion.  Tex.
R. App. P. 18.1.
                                                PER
CURIAM
 
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.